Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-12, 16, 19, and 21-23 are withdrawn.
Claims 13-15, 17-18, and 20 are amended and pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-15, 17-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “a telecommunications platform,” but the specification fails to show support regarding a platform.  There is a networks communication on page 24 (under number 9), but it does not show a platform for telecommunications between multiple users as claimed.

Claim 13 recites “multiple biometric devices operably coupled and in communication through the telecommunications platform,” but the specification fails to teach biometric devices in communication with a telecommunications platform.  The specification fails to show support for a telecommunications platform and therefore failing to show in communication with biometric devices.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “accessing the telecommunications platform.”  Examiner is unable to determine what is being used to access the telecommunications platform.  Is it a patient computer, a provider computer, or something else?  Examiner asks the Applicant to provide guidance and clarification.

Claim 18 recites the limitation "10) obtaining map information regarding a selected health care provider" “24) providing address information regarding a selected health care provider” “25) obtaining hours of operation information regarding a selected health care provider”.  Examiner is unable to determine if this is a different healthcare provider or the same healthcare provider from claim 13, which the claim depends from. Examiner asks the Applicant to provide guidance and clarification.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step are:  an eligible request from a patient after the patient log-in and evaluation of the information gathered from the biometric devices to provide a treatment plan. 
Claim Objections
Claim 13 objected to because of the following informalities:  “therebetween” should have a space between “there” and “between”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite management of interactions between patients and providers for a treatment plan.  This judicial exception is not integrated into a practical application because the claims are directed to interactions between patients and providers, which is a certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the rules.
The limitations of accessing the telecommunications platform, establishing a health evaluation session, enabling audio and video transmission between users, providing biometric information to providers, and coordinating a treatment plan use the computer as a tool to perform the abstract idea of managing interactions between users.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, such as mobile device application or network application to access various functions, but the claim uses computer in its generic capability.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a device to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing, and displaying information) such that it amounts no more than mere 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and presenting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient information amount to mere data gathering, recitation of receiving biometric information to generate a treatment plan amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes a device to 
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a treatment plan from biometric information, utilizing a device;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. pg. 7-8 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives user information, and transmits the data to a processing device over a network, for example the Internet.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 13-15, 17-18, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (U.S. Publication No. 2008/0065414) in view of Bluth (U.S. Publication No. 2009/0240115).
As per claim 13, Schoenberg teaches a method of providing health care services by a telecommunications platform, the method comprising the steps of:
-accessing the telecommunications platform by a plurality of users located remotely in relative relation between the plurality of users, the plurality of users generally comprising a patient user and a plurality of health care providers (Schoenberg: figure 5A; para. 44-45; A consumer accesses a system to access a provider.);
-establishing a synchronous health evaluation session between the plurality of users, at least one of the health care providers receiving and accepting an eligible request for assignment based on the patient user log-in (Schoenberg: para. 45; A consumer logs into the system and after selection of a provider, an engagement session is initiated.);
-enabling a plurality of video and audio transmission between the plurality of users (Schoenberg: para. 21; Client devices enable consumers to communicate via video, audio, and/or text with the providers.), the plurality of video and audio transmission comprising an array of multiple screens on separate multiple devices located remotely in relative relation between the plurality of users (Schoenberg: para. 21), wherein each separate multiple device comprises at least one two-way camera, at least one audio speaker, and at least one microphone (Schoenberg: para. 33; para. 68); and
-coordinating a synchronous patient user treatment plan by the plurality of health care providers accessing the telecommunications platform, the synchronous patient user treatment plan reducing (Schoenberg: para. 88; Recommending treatment to the patient.).
	Schoenberg does not explicitly teach the following, however, Bluth teaches including said plurality of multiple biometric devices as configured for use by the patient user to provide verbal, visual and synchronous biometric information to enable the health care provider(s) to provide synchronous efficient medical advice to the patient user, the plurality of multiple biometric devices operably coupled and in communication through the telecommunications platform (Bluth: para. 59; Kiosk system including physiological sensors for measurement.).
One of ordinary skill in the art would have recognized that applying the known technique of Bluth would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Schoenberg to the teachings of Bluth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying biometric measurements to Schoenberg teaching a system for doctor consultations would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide up to the minute and accurate diagnosis and treatment for patients.
As per claim 14, the method of claim 13 is as described.  Schoenberg does not explicitly teach the following, however, Bluth teaches said plurality of multiple biometric devices including two or more devices selected from the group consisting of a stethoscope, an otoscope, a thermometer, a derma scope/magnifying camera, a spirometer, blood pressure cuff, a pulse oximeter, a heating pad, a magnifying glass, a tongue depressor, tweezers, a blood glucometer, an audiometer, and a 3-lead EKG (Bluth: para. 59; para. 71-72).

As per claim 15, the method of claim 13 is as described.  Schoenberg does not explicitly teach the following, however, Bluth teaches wherein at least one of the multiple biometric devices is serially unlockable as the patient user progresses through a vitals capture program, and including the further step of causing said at least one of the multiple biometric devices to unlock and provide additional access as the patient user progresses through a certain portion of the vitals capture program (Bluth: para. 51-53; Patient’s vitals can be captured before seeing the health care professional or simultaneously.).
One of ordinary skill in the art would have recognized that applying the known technique of Bluth would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Schoenberg to the teachings of Bluth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying gathering of vitals before appointments to Schoenberg teaching a system for doctor consultations would have been recognized by those of ordinary skill in the art as resulting in an 
As per claim 17, the method of claim 13 is as described.  Schoenberg does not explicitly teach the following, however, Bluth teaches wherein said telecommunications platform includes a headphone jack (Bluth: para. 50).
It would have been obvious to one of ordinary skill in the art to include in the Schoenberg’s system of remote doctor consultations with network connections, the telephone jack for communication as taught by Bluth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.  It would have been obvious that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
As per claim 18, the method of claim 13 is as described.  Schoenberg further teaches further comprising the step of: including a mobile device application or network application, said mobile application or network application configured to provide the patient user access to various functions on a mobile device or computer, wherein said various functions include one or more functions selected from the group consisting of 1) locating an available health care provider (Schoenberg: figure 5B), 2) scheduling an appointment with the available health care provider (Schoenberg: figure 5C-5D), 3) pre-registering symptoms for visit (Schoenberg: figure 5A), 4) setting an appointment with the available health care provider (Schoenberg: figure 5D), 5) receiving reminders regarding appointments for the available health care provider the available health care provider availability (Schoenberg: figure 5C), 7) obtaining information about the available health care providers availability, 8) obtaining information about the available health care provider/s, 9) selecting from the available health care provider (Schoenberg: figure 5D), 10) obtaining map information regarding a selected health care provider, 11) locating the closest health care provider for an appointment in a certain field of medicine, 12) pre submitting medical insurance, 13) submitting payment information, 14) receiving information on payment status, 15) receiving information on insurance coverage, 16) receiving updates regarding appointment regarding appointments for the selected health care provider, 17) receiving prescription information, 18) submitting payment information for prescriptions, 19) answering surveys regarding the use of the selected health care provider, 20) receiving medication reminders, 21) pre-registering reasons for visit, 22) canceling an appointment with the selected health care provider, 23) selecting a certain health care provider in a certain field of medicine, 24) providing address information regarding a selected health care provider, 25) obtaining hours of operation information regarding a selected health care provider, 26) locating the closest health care provider for an appointment with a certain health care provider, 27) locating the closest health care provider availability for an appointment with a certain health care provider in a certain field of medicine, 28) locating the closest health care provider availability for an appointment with a certain health care provider, and 29) preclearing medical insurance.
As per claim 20, the method of claim 13 is as described.  Schoenberg does not explicitly teach the following, however, Bluth teaches wherein said telecommunications includes a display screen that can be used to provide one or more types of information, wherein the, selected from the group consisting of advertising information, information about the health care provider (Schoenberg: figure 5C; para. 52), information about wait time for the health care provider consulting therewith, information as to the order of patient users waiting to use the health care provider, information about whether health care provider is available or in use, medically related advertisement or educational cable TV shows, satellite TV shows, local broadcast TV shows, infomercials, medical programs, DVD materials, Blu-ray materials, video programs, and pictures, wherein, said display information can only be configured by the medical providers system to display information and to not accept data entry from the patient user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626